DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a non-provisional application with a claim to foreign priority based on a Japanese application filed November 1, 2018.
	Claims 1 – 20 are pending.

Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Subject Matter Categories:
Claims 1 –13 are rejected as failing to fall into any of the 4 categories of statutory subject matter.  The Claims purport to be directed to an “apparatus” but fail to recite any computer components whatsoever.  Thus, it is not clear that “calculator” is a computerized component.  Further, the dependent claims fail to rectify this shortcoming.  Therefore, the Claims are in the nature of “software per se” and are not eligible.  See MPEP 2106.03
B.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
C.	Statutory Categories
Claim 1 is addressed above.
Claim 14 is a method claim and therefore falls into the category of a “process.”   
Claim 20 is a non-transitory CRM claim.  This claim therefore falls into the category of “machine/manufacture.”  
D.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 1 recites the limitation:
“a feature degree calculator to calculate a feature degree of the representative element; and a representative element updater to update the representative element based on the feature degree.”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a mathematical concept.  That is, analyzing this limitation in the context of the claim as a whole, it recites a method that falls within the grouping of abstract ideas comprising certain mathematical concepts.  Mathematical calculations are examples of such methods.  The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept.  See 2019 PEG Section I, 84 Fed. Reg. at 52.  Thus, such mathematical concepts include mathematical relationships, mathematical formulas or equations, as well as mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Thus, the recited calculation steps recites a concept that falls into the “mathematical concept” group of abstract ideas. In this case, the calculation relates to calculating a type of score that gives an indication of the value or strength of a particular feature in the time series wave form.  
Furthermore, the mere nominal recitation of questionable computerized terms - such as “calculator” - does not remove the claim from the category of mathematical concepts.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
E.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
A time-series feature extraction apparatus 
a coefficient outputter to output a coefficient to be used in classifying time series data into a plurality of segments; 
a segment position outputter to classify the time series data into the plurality of segments based on the coefficient to output information on boundary positions of the plurality of segments; 
a cluster classifier to classify the plurality of segments into a certain number of plurality of clusters 
a representative element outputter to output a representative element which represents a local feature of each of the plurality of clusters 
	No additional computer components are mentioned in these limitations except “outputter.”   It is not clear that this is a computerized component.  This term is recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps common authentication steps and practices.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – the calculation of a feature score  - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
F.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
G.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of a number of elements.
Claim 3 merely recites the abstract concept of excluding certain elements.
Claim 4 merely recites the abstract concept of including certain elements.
Claim 5 merely recites the abstract concept of a calculation based on similarity.
Claim 6 merely recites the abstract concept of boundary adjustments.
Claim 7 merely recites the abstract concept of noise remover.
Claim 8 merely recites the abstract concept of a noise remover by inserting a regularization term.
Claim 9 merely recites the abstract concept of a regression model.
Claim 10 merely recites the abstract concept of correlation matrix.
Claim 11 merely recites the abstract concept of an interface.
Claim 12 merely recites the abstract concept of a visualization.
Claim 13 merely recites the abstract concept of selecting elements.
Claim 14 - 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 27 are rejected under 35 U.S.C. §103 as being unpatentable over PCT Patent Publication No. WO 2018/140337 to Chakraborty et al. (hereinafter “Chakraborty”) in view of U.S. Patent Publication No. 2018/0150547 to Pallath et al. (hereinafter “Pallath”) 

Chakraborty is in the exact same field of endeavor as the claimed invention – analyzing time series by clustering segments of the time series.  The title of Chakraborty reads as follows:  A unifying semi-supervised approach for machine condition monitoring and fault diagnosis.
The Abstract is as follows:
“A computer-implemented method for performing machine condition monitoring for fault diagnosis includes collecting multivariate time series data from a plurality of sensors in a machine and partitioning the multivariate time series data into a plurality of segment clusters. Each segment cluster corresponds to one of a plurality of class labels related to machine condition monitoring. Next, the segment clusters are clustered into segment cluster prototypes. The segment clusters and the segment cluster prototypes are used to learn a discriminative model that predicts a class label. Then, as new multivariate time series data is collected from the sensors in the machine, the discriminative model may be used to predict a new class label corresponding to segments included in the new multivariate time series data. If the new class label indicates a potential fault in operation of the machine, a notification may be provided to one or more users.”  (emphasis added) 


Thus, Chakraborty’ teachings are almost identical to those of the claimed invention.  The following is a salient teaching of this reference:
“[10] According to other embodiments of the present invention, a system for performing machine condition monitoring for fault diagnosis comprises a plurality of software components configured to perform machine condition monitoring operations and one or more processors configured to execute the plurality of software components. These software components may include, for example, a time series segmentation component, a prototype selection component, and a prototype selection component. The time series segmentation component collects multivariate time series data from a plurality of sensors in a machine and (b) partitions the multivariate time series data into a plurality of segment clusters. Each segment cluster corresponds to one of a plurality of class labels related to machine condition monitoring. In one embodiment, the time series segmentation component partitions the multivariate time series data into the plurality of segment clusters using a previously generated discriminative model. The prototype selection component clusters the segment clusters into segment cluster prototypes. The prototype selection component uses the segment clusters and the segment cluster prototypes to learn a discriminative model that predicts a class label. In some embodiments the system further includes a user interface that allows a user to enter values to configure the respective software component.”  (emphasis added) 
Note that the segmentation is generated using a previously generated model.  Therefore, the following Fig. 1 illustrates the structure of this teaching:
    PNG
    media_image1.png
    422
    577
    media_image1.png
    Greyscale

It will be noted that there is user interaction with the time series in terms of “prototype” selection which is considered to constitute the recited “elements” and/or “features” of the time series.  The time series segments are illustrated in Fig. 2 of Chakratorty:

    PNG
    media_image2.png
    381
    601
    media_image2.png
    Greyscale


Therefore, with regard to Claim 1, Chakraborty teaches:

1. A time-series feature extraction apparatus comprising: a coefficient outputter to output a coefficient to be used in classifying time series data into a plurality of segments;   (See at least [10] reproduced above and [21], as well as Fig. 2 reproduced above.  A person of ordinary skill in the art would readily understand that such a model, used for segmentation, would involve a “coefficient” as illustration in the equation in [21].)

a segment position outputter to classify the time series data into the plurality of segments based on the coefficient to output information on boundary positions of the plurality of segments; (See at least Abstract and Fig. 2 above.  This Figure illustrates the boundary positions of the segments in order to delineate one segment from another.  Moreover, [22] teaches the use of cluster centers found by a clustering algorithm which would clearly suggest to a person of ordinary skill in the art that boundary positions are to be found in order to identify the segments.)

a cluster classifier to classify the plurality of segments into a certain number of plurality of clusters equal to or smaller than a certain number of the plurality of segments;  (See at least [21] – [24], wherein a “class label” is considered to constitute the recited “cluster classifier.”)

a representative element outputter to output a representative element which represents a local feature of each of the plurality of clusters and is set for each of the plurality of segments; (See at least [22], wherein the “cluster prototypes” are considered to constitute the recited “elements” of a local feature.  Note in [25] that these features are “manually” set by the user, indicating to a person of ordinary skill in the art that there is a selection of certain elements or features of the time series segments.  See also [30].)

a feature degree calculator to calculate a feature degree of the representative element; and a representative element updater to update the representative element based on the feature degree.  (See at least [25], wherein the “expert rules” are considered to constitute the recited “feature degree calculator.”  As to refining and updating the resulting model, see [23] – [24].)

Therefore, Chakraborty appears to teach the basic limitations of Claim 1.  However, it could be argued that Chakraborty does not teach with specificity the feature degree calculator.  Thus, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Pallath is cited.  
Pallath is in the same field of endeavor as the claimed invention and Chakraborty:  time series analysis using clustered segments.  The title reads as follows:  Time series analysis using a clustering based symbolic representation.  
The Abstract of Pallath reads as follows:
“Techniques are described for performing a time series analysis using a clustering based symbolic representation. Implementations employ a clustering based symbolic representation applied to time series data. In some implementations, the time series data is discretized into subsequences with regular time intervals, and symbols encoding the time intervals may be derived by performing clustering algorithms on the subsequences. In the new representation, a time series is transformed into a sequence of categorical values. The symbolic representation is suitable to perform time series classification and forecast with higher accuracy and greater efficiency compared to previously used techniques. Through use of the symbolic representation, a dimension reduction is applied to transform the time sequences to a feature space with lower dimensions. As output of such transformation, a new representation is obtained based on the original time series. This new reduced-dimension representation improves the efficiency of time series data mining and forecasting.”  (emphasis added) 

Thus, Pallath teaches that elements or features of the time series segments may be replaced by “categorical values” which are symbolically represented.  Thus, a person of ordinary skill in the art would understand that such values considered to constitute the recited “feature degree” of the claimed invention.  (See at least [0022] – [0027].)

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the segmented and clustered time series analyzer of Chakraborty, wherein expert rules where applied to place a “value” on segment “prototypes” (e.g. features or elements), with the symbolic representations of Pallath, wherein features are extracted and replaced with calculated values.  The motivation to do so comes from Chakraborty.  As quoted above, Chakraborty teaches the use of expert rules to simplify the complex calculations involved in analyzing time series data.  It would greatly enhance the efficiency and  accuracy of the system of Chakraborty to use the calculated values as taught by Pallath.  

With regard to Claim 2, Chakraborty teaches wherein the representative element outputter outputs a predetermined number of representative elements for each of the plurality of clusters.  (See at least [24] - [25], wherein a user can specify the number of prototypes.)

With regard to Claim 3, Chakraborty teaches further comprising a representative-element exclusion specifier to specify partial data to be excluded by the representative element outputter from the representative element, in the plurality of clusters, wherein the representative element outputter generates the representative element from the time-series data except for the partial data specified by the representative-element exclusion specifier, for each of the plurality of clusters.  (See at least [24], wherein a “mistake” is considered to constitute the recited “exclusion.”)

With regard to Claim 4, Chakratory teaches18 further comprising a representative element specifier to specify partial data to be included by the representative element outputter in the representative element, in the plurality of clusters, wherein the representative element outputter generates the representative element including the partial data specified by the representative element specifier, for each of the plurality of clusters.  (See at least [24] – [25], wherein the user can introduce expert rules which are considered to constitute the recited “inclusion.”)

With regard to Claim 5, Chakratorty in view of Pallath teaches wherein the feature degree calculator calculates the feature degree based on a similarity degree with time series data in a segment with the representative element present therein and a dissimilarity degree from time series data in a segment without the representative element present therein.  (See at least Pallath:  [0024] – [0028], wherein a person of ordinary skill in the art would readily understand that the “values” discussed in these sections would correspond to similarities and dissimilarities.  For example, in [0024], the following teaching is found:
“[0024] Some time series may exhibit segments, e.g., commonalities, which occur across different types of time series. Accordingly, implementations employ clustering to identify various twined patterns that occur in time series data, across different time series, and such patterns may be identified automatically even without explicitly indicating to the algorithm what pattern is to be identified. Patterns, such as common characteristics across different time series, may be labeled such that, whenever a new pattern appears in a time series, it can be associated with one of the previously identified patterns found in other time series for a particular type of data. In some instances, those previously identified patterns may provide insight to systems as to possible future characteristics in the time period.”  (emphasis added) 

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the segmented and clustered time series analyzer of Chakraborty, wherein expert rules where applied to place a “value” on segment “prototypes” (e.g. features or elements), with the symbolic representations of Pallath, wherein features are extracted and replaced with calculated values.  The motivation to do so comes from Chakraborty.  As quoted above, Chakraborty teaches the use of expert rules to simplify the complex calculations involved in analyzing time series data.  It would greatly enhance the efficiency and  accuracy of the system of Chakraborty to use the calculated values as taught by Pallath.  

With regard to Claim 6, Chakratorty teaches further comprising a segment position adjuster to adjust boundary positions of the plurality of segments output from the segment position outputter, in accordance with a time lag between plural kinds of time series data to be input, wherein the cluster classifier classifies the plurality of segments having the boundary positions adjusted by the segment position adjuster into the plurality of clusters, for each of the plural kinds of time series data.  (See at least [22], wherein boundary adjustments are based on the cluster centers calculated by the clustering algorithm that the user selects.)

With regard to Claim 7, Chakraborty teaches further comprising a noise remover to remove a noise component included in the time series data, wherein the coefficient outputter outputs the coefficient based on time series data having the noise component removed by the noise remover.  (See at least [24], wherein the “mistake” is considered to constitute the recited “noise” which is removed.)

With regard to Claim 8, Chakraborty teaches wherein the noise remover removes the noise component included in the time series data by adding a regularization term to an19 equation to be used for classifying time series data into a plurality of segments.  (See at least [25].)

With regard to Claim 9, Chakraborty in view of Pallath teaches wherein the coefficient output from the coefficient outputter includes a regression coefficient of a regression model to estimate time series data, wherein the segment position outputter performs fitting of time series data using the regression model corresponding to each of the plurality of clusters to output the information on the boundary positions of the plurality of segments.  (See at least Pallath:  [0026] and [0099] – [0101].)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the segmented and clustered time series analyzer of Chakraborty, wherein expert rules where applied to place a “value” on segment “prototypes” (e.g. features or elements), with the symbolic representations of Pallath, wherein features are extracted and replaced with calculated values.  The motivation to do so comes from Chakraborty.  As quoted above, Chakraborty teaches the use of expert rules to simplify the complex calculations involved in analyzing time series data.  It would greatly enhance the efficiency and  accuracy of the system of Chakraborty to use the calculated values as taught by Pallath.  

With regard to Claim 10, Chakraborty in view of Pallath teaches wherein the coefficient output from the coefficient outputter includes a correlation coefficient of a correlation matrix to estimate time series data, wherein the segment position outputter performs fitting of time series data using the correlation matrix corresponding to each of the plurality of clusters to output the information on the boundary positions of the plurality of segments.  (See at least Pallath:  [0003] – [0004] and [0026].)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the segmented and clustered time series analyzer of Chakraborty, wherein expert rules where applied to place a “value” on segment “prototypes” (e.g. features or elements), with the symbolic representations of Pallath, wherein features are extracted and replaced with calculated values.  The motivation to do so comes from Chakraborty.  As quoted above, Chakraborty teaches the use of expert rules to simplify the complex calculations involved in analyzing time series data.  It would greatly enhance the efficiency and  accuracy of the system of Chakraborty to use the calculated values as taught by Pallath.  


With regard to Claim 11, Chakraborty teaches further comprising a visualizer to visualize time series data to be input to the coefficient outputter and a plurality of representative elements to be output from the representative element outputter, the plurality of representative elements corresponding to each of the plurality of clusters.  (See at least [29] – [30].)

With regard to Claim 12, Chakraborty teaches wherein the visualizer visualizes time series data before being input to the coefficient outputter and after having a noise component removed and a plurality of representative elements to be output from the representative element outputter, the plurality of representative elements corresponding to each of the plurality of clusters.  (See at least [29] – [30].  As to removal of noise, please see [24].)

With regard to Claim 13, Chakraborty teaches20 further comprising a representative element selector to select remaining representative elements after excluding unnecessary representative elements from among the representative elements output from the representative element outputter, wherein the feature degree calculator calculates feature degrees of the representative elements selected by the representative element selector.  (See at least [24] – [31].)

With regard to Claim 14, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 18, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 19, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  


Conclusion
4.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. time series segmentation and clustering).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2017/0147930 to Bellala et al.  This reference is relevant to the features of a cluster score.
	PCT Patent Publication No. WO 2017/034512 to Keshet et al.  This reference is relevant to the features of user interaction with time series analyzer.
	PCT Patent Publication No. WO 2016/122591 to Bellala et al.  This reference is relevant to the features of a cluster score.
	European Patent Publication No. 0223014 to Shiraki et al.  This reference is relevant to the features of clustering time series segments. 

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

May 7, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691